Exhibit 10.12.1

Confidential

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS [***].

Amendment No. 2

to the

DEVELOPMENT AND MANUFACTURING SERVICES AGREEMENT

Dated 6th September 2017

Between

LONZA SALES AG

and

DENALI THERAPEUTICS lNC.

Appendix A2 – Project Plan

 

Confidential



--------------------------------------------------------------------------------

Confidential

THIS Amendment is made the 18th day of January, 2018

BETWEEN

LONZA SALES AG, of Muenchensteinerstrasse 38, Ch-4002 Basel, Switzerland (herein
after referred to as “Lonza”) and

DENALI THERAPEUTICS INC., of 151 Oyster Point Blvd, 2nd Floor, South San
Francisco, CA 94080, U.S.A (hereinafter referred to as “Customer”)

WHEREAS

 

A. Customer and Lonza are Parties to a development and manufacturing services
agreement dated 6th September 2017, as amended (the “Agreement”), pursuant to
which Lonza is required to perform Services for Customer relating to the Cell
Line and Product described (all terms as defined in the Agreement); and

 

B. The Parties now wish to amend and supplement the terms of the Agreement.

NOW THEREFORE in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration the sufficiency of which is
acknowledged, it is hereby agreed by and between the Parties to amend the
Agreement as follows:

 

1. The Project Plan attached to this Amendment No. 2 shall be inserted as
Appendix A2 to the Agreement.

 

2. All capitalised terms used herein shall have the meanings set forth in the
Agreement unless otherwise defined herein.

 

3. Save as herein provided all other terms and conditions of the Agreement shall
remain in full force and effect.

IN WITNESS WHEROF the Parties have caused this Amendment No.2 to be executed by
their representatives thereunto duly authorised as of the day and year first
written.

 

Signed for and on behalf of    

/s/ Cordula Altekrüger

  LONZA SALES AG     Cordula Altekrüger       Senior Legal Counsel  

TITLE

Signed for and on behalf of    

/s/ Bart A. M. van Aarnhem

  LONZA SALES AG     Bart A. M. van Aarnhem       Senior Legal Counsel  

TITLE

Signed for and on behalf of    

/s/ Ryan Watts

  DENALI THERAPEUTICS INC.     Ryan Watts, CEO  

 

2

Confidential



--------------------------------------------------------------------------------

Confidential

Appendix A2

Project Plan

[***]

Confidential

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.